THE THIRTEENTH COURT OF APPEALS

                                   13-18-00290-CV


                           In the Interest of S.R.B., a Child


                                   On appeal from the
                     430th District Court of Hidalgo County, Texas
                             Trial Cause No. C-4327-17-J


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of prosecution. The Court

orders the appeal DISMISSED FOR WANT OF PROSECUTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

August 2, 2018